Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “power conversion circuitry” and “control circuitry” in claims 1 and 20, and “a touch detection circuitry”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. As noticed in paragraph 0031, the power control circuitry may include transformers, rectifiers, switches, and so forth.  As noticed in paragraph 0033-0035, the “control circuitry” is a controller, wherein the controller includes at least one processor, and the processor may include one or more microprocessors, such as one or more "general-purpose" microprocessors, one or more special-purpose microprocessors and/or ASICS, and/or any other type of processing device. For example, the processor 120 may include one or more digital signal processors (DSPs). The controller may also include interface circuitry, wherein the interface circuitry may be a wired connection, such as by using a network interface controller (NIC) to communicate data via a network (e.g., ETHERNET, l0baseT, 10base100, etc.). In the example of FIG. 1, the controller 112 communicates with the wire feeder 104 via the weld circuit via a communications transceiver 118, as described below.  The controller also includes one or more storage device(s) 123 and one or more memory device(s) 124. The storage device(s) 123 (e.g., nonvolatile storage) may include ROM, flash memory, a hard drive, and/or any other suitable optical, magnetic, and/or solid-state storage medium, and/or a combination thereof. The memory device 124 may include a volatile memory, such as random access memory (RAM), and/or a nonvolatile memory, such as read-only memory (ROM).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8, 10 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “a workpiece” in line 15 is unclear if it is referring to the workpiece recited in line 14 or a different workpiece.
In claim 22, the limitation “a wire electrode” and “a workpiece” in line 2 is unclear if it is referring to the wire electrode and workpiece recited in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 10, 20 and 22-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henry (US 2014/0131332).
Regarding claim 1, Henry teaches a welding-type power supply (Figure 1), comprising: power conversion circuitry (110) configured to convert input power to welding-type power (p.0036), and configured to output the welding-type power to output terminals (as shown in Fig. 1); a touch detection circuit (current and voltage feedback circuits 140/150) coupled to the output terminals (as shown in Fig. 1), in parallel with the power conversion circuitry (as shown in Fig. 1), and configured to output a touch detection signal via the output terminals (p.0038; p.0041); and control circuitry (130) configured to: prior to a welding operation, disable output of the welding-type power to the output terminals by the power conversion circuitry (p.0033; p.0038; p.0041; p.0048); control the touch detection circuit to output the touch detection signal via the output terminals (p.0038; p.0041); monitor the output terminals based on the touch detection signal to identify a contact between a wire electrode (E) and a workpiece (W) coupled to the output terminals (p.0038; p.0041); and in response to identifying the contact between the wire electrode and a workpiece: control the power conversion circuitry to output an arc starting current to the output terminals (p.0048); control a feed motor of a welding torch to retract the wire electrode (p.0048); control the feed motor to advance the wire electrode based on a first parameter of the welding operation (p.0049); and control the power conversion circuitry to output the welding-type power to the output terminals based on the first parameter or a second parameter of the welding operation (p.0049).
Regarding claim 4, Henry teaches the welding-type power supply as set forth above, wherein the control circuitry is configured to, prior to controlling the power conversion circuitry to output the welding-type power to the output terminals, control the feed motor to advance the wire electrode at a starting feed speed and control the power conversion circuitry to output a starting voltage output (p.0049).
Regarding claim 6, Henry teaches the welding-type power supply as set forth above, wherein the control circuitry is configured to: monitor a voltage at output terminals of the power conversion circuitry while controlling the power conversion circuitry to output the arc starting current (p.0038); and in response to detecting a threshold voltage, control the feed motor to advance the wire electrode at a starting feed speed and control the power conversion circuitry to output a starting voltage output (p.0049).
Regarding claim 7, Henry teaches the welding-type power supply as set forth above, wherein the control circuitry is configured to: control the feed motor to ramp a wire feed speed from the starting feed speed to a wire feed speed setpoint (p.0048-0049); and control the power conversion circuitry to ramp an output voltage from the starting voltage output to a welding voltage setpoint (p.0048-0049).
Regarding claim 8, Henry teaches the welding-type power supply as set forth above, wherein the control circuitry is configured to: after disabling of the output of the welding-type power and prior to identifying the contact between the wire electrode and the workpiece, control the feed motor of the welding torch to advance the wire electrode (p.0048).
Regarding claim 10, Henry teaches the welding-type power supply as set forth above, wherein the control circuitry is configured to control the power conversion circuitry to output the arc starting current to the wire electrode before or simultaneously with controlling the controlling the feed motor to retract the wire electrode (p.0048).
Regarding claim 20, Henry teaches a welding-type power supply (Fig. 1), comprising: power conversion circuitry (110) configured to convert input power to welding-type power (p.0036), and configured to output the welding-type power to output terminals (as shown in Fig. 1); a touch detection circuit (current and voltage feedback circuits 140/150) coupled to the output terminals (as shown in Fig. 1), in parallel with the power conversion circuitry (as shown in Fig. 1), and configured to output a touch detection signal via the output terminals (p.0038; p.0041); and control circuitry (130) configured to: while the power conversion circuitry is not outputting the welding-type power to the output terminals: control the touch detection circuit to output the touch detection signal to the wire electrode via the output terminals (p.0038; p.0041); and monitor the output terminals based on the touch detection signal to identify contact between a wire electrode (E) and a workpiece (W) coupled to the output terminals (p.0033; p.0038; p.0041; p.0048); and in response to identifying the contact, control the power conversion circuitry to output an arc starting current to the output terminals (p.0048) and control a feed motor of a welding torch to retract the wire electrode (p.0048).
Regarding claim 22, Henry teaches the welding-type power supply as set forth above, wherein the control circuitry is configured to identify the contact between a wire electrode and a workpiece coupled to the output terminals (p.0038; p.0041) in response to detecting one or more of: 1) a current present at the output terminals or 2) a voltage across the output terminals being less than a threshold voltage (p.0041).
Regarding claim 23, Henry teaches the welding-type power supply as set forth above, wherein the control circuitry is configured to disable output of the welding-type power to the output terminals by the power conversion circuitry by controlling a switching element to disconnect the power conversion circuitry from the output terminals (p.0033; p.0038; p.0041; p.0048; a switching element is inherently present to assure no current or power is applied during a de-energized state of the electrode).
Regarding claim 24, Henry teaches the welding-type power supply as set forth above, wherein the control circuitry is configured to disable output of the welding-type power to the output terminals by the power conversion circuitry by controlling the power conversion circuitry to not output power (p.0033; p.0038; p.0041; p.0048).
Regarding claim 25, Henry teaches the welding-type power supply as set forth above, wherein the control circuitry is configured to disable output of the welding-type power to the output terminals by the power conversion circuitry (p.0033; p.0038; p.0041; p.0048).
Regarding claim 26, Henry teaches the welding-type power supply as set forth above, wherein the control circuitry is configured to identify the contact between a wire electrode and a workpiece coupled to the output terminals (p.0038; p.0041) in response to detecting one or more of: 1) a current present at the output terminals or 2) a voltage across the output terminals being less than a threshold voltage (p.0041).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Barhorst (US 2017/0165779).
Regarding claim 5, Henry teaches all the elements of the claimed invention as set forth above, except for, wherein the control circuitry is configured to control an assistive feed motor of a wire feeder to retract the wire electrode by a predetermined amount in response to identifying an end of the welding operation.
Barhorst teaches welding-type power supply (Fig. 1) comprising a wire feeder (12), a welding torch (16) and control circuitry (32), wherein the wire feeder comprises an assistive motor (68), and the welding torch comprises a feed motor (46, 54; p.0030; p.0039); and wherein the control circuitry controls the assistive motor and the feed motor (p.0039).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the wire feeder of Henry, with Barhorst, by providing an assistive motor in the wire feeder, for the advantages of for a better control of the feeding and retracting of the welding wire.
Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that “Claim 1 sets forth a welding-type power supply, comprising “power conversion circuitry configured to convert input power to welding-type power, and configured to output the welding- type power to output terminals” and “a touch detection circuit coupled to the output terminals, in parallel with the power conversion circuitry, and configured to output a touch detection signal via the output terminals.” Henry does not teach or suggest such a welding-type power supply… However, Henry does not teach or suggest “a touch detection circuit coupled to the output terminals, in parallel with the power conversion circuitry, and configured to output a touch detection signal via the output terminals.” Therefore, Henry does not anticipate claim 1.” on remarks page 7-11, and 16-18.
In response to Applicant’s arguments, Henry teaches a power conversion circuitry (110) configured to convert input power to welding-type power (p.0036), and configured to output the welding-type power to output terminals (as shown in Fig. 1); a touch detection circuit (current and voltage feedback circuits 140/150) coupled to the output terminals (as shown in Fig. 1), in parallel with the power conversion circuitry (as shown in Fig. 1), and configured to output a touch detection signal via the output terminals (p.0038; p.0041).
Regarding claims 4-8, 10, 20 and 22-26, Applicant relies on the same arguments, therefore, the same response applies.
For these reasons, the arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        05/31/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761